Case 1:19-cv-00862-CFC-SRF Document 357 Filed 04/07/21 Page 1 of 2 PageID #: 15923




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

  1Ox GENOMICS, INC.,


                            Plaintiff,

                     V.                         Civil Action No. 19-862-CFC-SRF

  CELSEE, INC.,


                            Defendant.



                              MEMORANDUM ORDER

        Pending before me is Defendant Celsee's Motion for Summary Judgment of

  Non-infringement of U.S. Patent Nos. 10,155,981; 10,240,197; and 10,280,459.

  D.I. 267. In Celsee's Concise Statement of Undisputed Material Facts filed in

  support of its motion, Celsee states that "[a] cDNA sequence is the reverse

  complement of the mRNA sequence from which it was generated .... " D.I. 269 ,I 2.

  In support of this statement of fact, Celsee cites the opinion of its expert Dr. Rahul

  Satija that "the sequence of the cDNA molecule is the reverse complement of the

  mRNA sequence from which it was generated." D.I. 269, Ex. E ,I 69. Plaintiff lOx

  Genomics admits that a cDNA molecule is the reverse complement of the mRNA

  molecule, but it disputes that the cDNA sequence differs from the mRNA sequence

  from which the cDNA sequence is generated. D.I. 295 ,I 2. 1Ox cites record
Case 1:19-cv-00862-CFC-SRF Document 357 Filed 04/07/21 Page 2 of 2 PageID #: 15924




  evidence that appears on its face to contradict Celsee's expert. See D.I. 296, Ex. 3

  ~44 ("The mRNA and each strand of the cDNA molecule w ill each contain the

  same sequence."); Ex. 4   ,r 26 ("POSAs regu larly use the cDNA form of the mRNA
  sequence . . . and refer to that sequence as the sequence as the sequence of the

  mRNA.").

        Because there is a disputed fact that Celsee has said is material to its motion

  for summary judgment, I will deny the motion. See Anderson v. Liberty Lobby,

  Inc. , 477 U.S. 242, 248 (1986) (holding that summary judgment will not lie if there

  is a genuine dispute about a material fact).

        WHEREFORE, this Seventh day of April in 202 1, Celsee' s Motion for

  Summary Judgment (D.I. 267) is DENIED.




                                                 United States District Judge




                                             2
